DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/1/2022 has been entered.
 
Claim Objections
Claims 21 and 26 are objected to because of the following informalities:  
Claim 21 should end in a period.
Claim 26, line 1, it is suggested that “a sack” be changed to --a travel bag-- or something similar to avoid confusion since the invention is drawn to a “bivouac sack”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 18-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 18 recites “a transversely aligned bag opening” in lines 3-4.  The shell/sleeping bag was never disclosed as having a transversely aligned bag opening in the original disclosure and/or drawings.  As such, it is unknown where the opening is located in relation to all the other components (although it was claimed as being adjacent to the pan in limitation b., lines 5-6).  Therefore, this limitation is new matter.
Claim 18 recites “said pan includes a bottom panel” in line 6.  The pan was never disclosed as having a “bottom panel” in the original disclosure and/or drawings.  The specification states “The pan 121 further comprises a first lateral edge14 131, a second lateral edge 132, a third lateral edge 133, a15 fourth lateral edge 134, an inferior surface 135, and a superior16 surface 136” (page 6, lines 13-16) and “The inferior surface 135 is a solid face of the pan 121. 6 The inferior surface 135 forms the inferior surface of the pan7 121. The superior surface 136 is an open face of the pan 121.8  The superior surface 136 forms the superior side of the pan 121” (page 7, lines 5-8).  As seen in FIG. 2, element 136 is lower than element 135 and therefore if element 136 was considered to be the “bottom panel”, the specification has disclosed it as being an “open face” and seemingly not an actual surface/panel.  As such, it is unknown what exactly the “bottom panel” is and where it is located in relation to all the other components.  It is also unclear how it functions or its purpose.  Therefore, this limitation is new matter.
Claim 18 recites “said frame includes two interconnected loops that collapse into a flat circular configuration when forcibly twisted together and automatically expand when released to form two upward extending side loop members” in lines 8-11.  This limitation was never disclosed in the original specification and/or drawings.  In fact, the original specification states “The frame 123 further comprises a first16 torsion shaft 141, a second torsion shaft 142, a third torsion17 shaft 143, and a fourth torsion shaft 144. The frame 123 is one18 long solid loop in a figure-eight shape” (page 7, lines 15-18).  As such, it appears the frame is actually one solid loop and not “two interconnected loops” or “two upward extending side loops”.  Therefore, this limitation is considered new matter.19
	Claim 20 recites “a plurality of clips configured to attach said dome cover to said frame”.  However, this limitation was never disclosed in the original specification and/or drawings.  The specification filed 8/13/2019 merely recites “the plurality of fasteners 103 removably attaches the rainfly 113 to the dome 111” (page 4, lines 19-20 and page 5, lines 19-20).  As seen in FIG. 2, the clips 103 are attached to the shell/pan and the rainfly 113.  Since the “dome cover” recited in claim 18 appears to be referring to just the mesh bug dome 112 then the clips do not attached attach said dome cover to said frame.  Therefore, this limitation is new matter. 
	Claim 22 recites “said sheeting material is waterproof”, wherein the dome cover was previously disclosed as being comprised of sheeting material (claim 21).  This limitation was not disclosed in the original specification.  The dome cover of claim 18 appears to be comprised of the mesh screen material 112 since the dome cover was disclosed as including “right side panel attached to said right side pan panel that in includes a lower edge attached to said right side pan panel, a left side panel that includes a lower edge attached to said left side pan panel, a rear side panel with a lower edge attached to said rear side pan panel, a front panel with lower edge aligned transversely over said top surface of said shell”.  As seen in FIGS. 2 and 3, the lower edges of 112/122 are attached to the vertical edges/panels of the pan.  However, the sheeting material 122 of the dome 111 was disclosed in the specification as being formed of mesh (page 9, lines 5-7).  As such, the sheeting material was not disclosed as being waterproof.  Therefore, this limitation is new matter.
	 Claim 24 recites “at least one slide connector used to selectively attach at least one said side panel of said dome cover to said one said side pan panel”.  This limitation was not disclosed in the original specification.  The specification merely recites “The shell comprises an access zipper 124. The access zipper 124 controls access into and out of the interior formed by the frame 123 when the invention 100 is assembled” (page 8, lines 20-23).  The drawings appear to show the zipper 124 as being located on the pan panels (as seen in FIG. 1) and then also at the bottom of the pan panels and/or where the pan connects to the shell (as seen in FIG. 5).  As such, the zipper does not appear to be located and/or attach the dome cover to the pan.  Therefore, this limitation is new matter. 
Claim 25 recites “a slide connector 13used to selectively attach said first, second and third side panels to said first lateral edge, said 14second lateral edge and said third lateral edge, respectively”.  This limitation was not disclosed in the original specification.  The specification merely recites “The shell comprises an access zipper 124. The access zipper 124 controls access into and out of the interior formed by the frame 123 when the invention 100 is assembled” (page 8, lines 20-23).  The drawings appear to show the zipper 124 as being located on the middle portion of the pan panels (as seen in FIG. 1) and then also at the bottom of the pan panels and/or where the pan connects to the shell (as seen in FIG. 5).  As such, the zipper does not appear to be located and/or attach the side panels of the dome cover to the lateral edges (presumably of the pan).  Therefore, this limitation is new matter.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites the limitation "said right side pan panel" in lines 15 and 16.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites “said frame includes two interconnected loops that collapse into a flat circular configuration when forcibly twisted together and automatically expand when released to form two upward extending side loop members” in lines 8-11.  It is unclear if the “two upward extending side loop members” are the same as the “two interconnected loops”.  For examination purposes, they are assumed to be the same.  Clarification is required.
Claim 18 recites “a right side panel attached to said right side pan panel that includes a lower edge attached to said right side pan panel” in lines 15-16.  Due to the wording of the limitations, it is unclear which element includes the lower edge - the right side panel (of the dome cover) or the right side pan panel.  For examination purposes, it is assumed that the right side panel of the dome cover includes the lower edge that is attached to the right side pan panel.  Clarification is required.
Claim 18 recites the limitation "said left side pan panel" in line 17.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation "said rear side pan panel" in lines 17-18.  There is insufficient antecedent basis for this limitation in the claim.
Claim 25 recites the limitation "said first lateral edge" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 25 recites the limitation "said second lateral edge" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 25 recites the limitation "said third lateral edge" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Allowable Subject Matter
Claims 18-26 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(a) and 35 U.S.C. 112(b) set forth in this Office action.  However, it is noted that if the claims are amended substantially to overcome the 112(a) rejections, the allowability of the claims is subject to change.  
The following is a statement of reasons for the indication of allowable subject matter:  Trieu (US-2010/0154852 A1) discloses an elongated, bag-shaped shell (14) configured to receive a sleeping bag (paragraph 36); a frame (comprised of members 34); and a dome cover (36) supported by the frame.  However, Trieu lacks a pan attached to or formed on one end of said shell.  Trieu further lacks the frame being a spring-based, self-deploying frame.  It would not have been obvious to one of ordinary skill in the art to modify Trieu to include these features without permissible hindsight seeing as Trieu functions without them and would not necessarily be enhanced by their inclusion.

Response to Arguments
Applicant's arguments filed 2/4/2022 regarding the support for the newly claimed subject matter in claim 18 have been fully considered but they are not persuasive.  It is noted, as discussed above, but certain limitations of the newly added claims do not appear to be supported by the original specification and/or drawings.
Applicant’s arguments, see pages 6-8, filed 2/4/2022, with respect to claim 18 have been fully considered and are persuasive.  As such, there is no prior art rejection of claim 18. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE JACKSON whose telephone number is (571)272-2268. The examiner can normally be reached M-F: 11AM-7PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on (571)272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DNJ/Examiner, Art Unit 3636                                                                                                                                                                                                        


/DAVID R DUNN/Supervisory Patent Examiner, Art Unit 3636